UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 01, 2009 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (Exact name of registrant as specified in its charter) Delaware 000-52192 03-0607985 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor
